Garland, J.

delivered the opinion of the court.
Upon further consideration of the judgment rendered in this case, and upon the application for a re-hearing made by the plaintiff, the court is of opinion, the justice of the case will be promoted by setting aside the judgment of non-suit and remanding the cause for a new trial.
The judgment of the District Court is therefore annulled, and the verdict of the jury set aside as heretofore ordered; the judgment of non-suit set aside, and the cause remanded to the District Court for a new trial, to be proceeded in according to law, the defendant and appellee paying the costs of this appe al.